491 F.2d 1105
7 Fair Empl. Prac. Cas. (BNA) 1020, 7 Empl. Prac.Dec. P 9281UNITED STATES of America, Plaintiff-Appellant,v.H. K. PORTER COMPANY, INC., et al., Defendants-Appellees.
No. 27703.
United States Court of Appeals, Fifth Circuit.
March 19, 1974.

Wayman G. Sherrer, Macon L. Weaver, U.S. Attys., Birmingham, Ala., Gary Greenberg, Carol R. Aronoff, Attys., U.S. Dept. of Justice, Equal Employment Div., Robert T. Moore, Jerris Leonard, David L. Norman, Thomas R. Ewald, David L. Rose, Asst. Attys.  Gen., Dept. of Justice, Washington, D.C., for plaintiff-appellant.
William F. Gardner, Jerome A. Cooper, Birmingham, Ala., Michael H. Gottesman, Washington, D.C., for Local 2250.
Jack Greenberg, Norman C. Amaker, Robert Belton, New York City, Oscar W. Adams, Jr., Birmingham, Ala., Richard B. Sobol, Washington, D.C., George J. Cooper, New York City, for amici curiae.
Before BROWN, Chief Judge, and BELL and INGRAHAM, Circuit Judges.
PER CURIAM:


1
This appeal was argued to the Court at which time the Court, from the bench, indicated that major changes in the seniority and other systems at the plant were required in order to achieve compliance with Title VII of the Civil Rights Act of 1964, and defined broadly the nature of the changes so required.  The Court directed the parties to confer for the puspose of providing the Court with a proposed decree accomplishing a conversion of the seniority system to one based upon plant seniority and making such other changes as the Court indicated were required, which the Court could adopt and, upon remand, instruct the district court to enter.


2
Thereafter, pursuant to the Court's directions, the parties frequently conferred on this matter, including an extended further conference with the Court, in an effort to achieve a proposed decree.  Those efforts have finally borne fruit, the parties having agreed that the attached decree accomplishes, in the most desirable manner, the changes which this Court indicated at oral argument were required in order to achieve compliance with Title VII.  The Court has reviewed the parties' proposed decree, and finds that it does indeed accomplish the directed changes in a proper manner.


3
Accordingly, the decision and decree of the district court are hereby vacated to the extent they are inconsistent with the attached, and the cause is remanded with instructions that the district court enter the attached decree.


4
The mandate shall issue forthwith.


5
(Attached decree and appendices not printed.)